Citation Nr: 1121911	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-11 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for right ear hearing loss, and if so, whether service connection is warranted for the claimed disability.

2.  Entitlement to a compensable disability rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Central Office in Washington, DC.  A transcript of the hearing is of record.

The issues of entitlement to service connection for right ear hearing loss and entitlement to an increased rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In May 1991, the RO denied the Veteran's service connection claim for defective hearing of the right ear and the Veteran did not submit a notice of disagreement with such decision within one year of the decision.

2.  Evidence associated with the claims file since the May 1991 rating decision was not of record at the time of such decision and it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right ear hearing loss.

CONCLUSIONS OF LAW

1.  The May 1991 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  The evidence received subsequent to the May 1991 rating decision is new and material and the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  For reasons explained in detail below, the Veteran's claim of entitlement to service connection for right ear hearing loss is found to be reopened by way of the submission of new and material evidence.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to the claim to reopen, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

An unappealed rating decision dated in May 1991 denied the Veteran's claim of entitlement to service connection for defective hearing of the right ear on the basis that there was no evidence of a current disability as the Veteran's right ear hearing loss was shown to be within normal limits.  The relevant evidence of record at the time of May 1991 rating decision consisted of service treatment records and an ENT examination dated in September 1990.  The Veteran did not submit a notice of disagreement with the rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

In June 2006, the Veteran filed another service connection claim for right ear hearing loss.  Evidence received since the May 1991 rating decision includes VA treatment records, VA examination reports dated in August 2006 and March 2007 and a transcript of the February 2011 Board hearing.  The Veteran's testimony before the Board and the VA examination reports dated in August 2006 and March 2007 are considered new, because this evidence was not of record at the time of the May 1991 decision and it is not cumulative or redundant of previous evidence.  In addition, the evidence is material as these examination reports document that the Veteran has a current hearing loss disability under VA regulations.   The Veteran also testified that he had hearing loss in service with a continuity of symptomatology since service.  Hearing Transcript at 5-6.  Thus, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's service connection claim for right ear hearing loss is reopened.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened and the appeal is granted to that extent only.


REMAND

The evidence of record shows that the Veteran has a current diagnosis of a right ear hearing disability, he had decreased hearing in service with treatment for chronic perforated tympanic membrane of the right ear and he testified that he has had a continuity of symptoms since military service.  Based on the foregoing and the reopening of the claim, the Board finds that the Veteran should be provided with a VA examination and opinion for his right ear hearing loss.

The issue of entitlement to a compensable disability rating for service-connected left ear hearing loss is inextricably intertwined with the issue of entitlement to service connection for right ear hearing loss under 38 C.F.R. § 4.85(f) (2010), which provides that the rating of the service-connected left ear is based in part on whether his right ear hearing loss is service connected.  See Harris v. Derwinski, 1. Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined when they are so closely tied together that a full decision on one cannot be rendered until a decision on the other has been rendered).  Thus, adjudication of the issue of entitlement to an increased rating for left ear hearing loss must be deferred until after the issue of service connection for right ear hearing loss has been adjudicated.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate specialist to determine the identity and etiology of any right ear hearing loss that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any right ear hearing loss found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include decreased hearing in service and treatment for chronic tympanic perforation.  The examiner should provide a complete rationale for all conclusions reached.  

2. Upon completion of the foregoing, the RO should readjudicate the Veteran's claim of entitlement to service connection for right ear hearing loss and entitlement to an increased rating for left ear hearing loss, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, the RO should provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


